Case 7:19-cv-11568-VB Document 32

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIMOTHY ASHCRAFT and ASHLEY

ASHCRAFT, on their own behalf and on behalf

of their minor children, A.A., L.A., and 1.A.,
Plaintiffs,

Vv.

SCOTT GOREN and BECKY VANDERLOOP,
Defendants.

Filed 06/17/20 Page 1of1

 

 

 

uspcsonyS—isY
DOCUMENT
ELECTRONICALLY F:LED
DOC He .
DATE BILES): 19] aaa

 

 

 

oe ashame

ORDER REGARDING
SEALED DOCUMENTS

19 CV 11568 (VB)

The Court having So Ordered the parties’ Stipulated Protective Order Governing
Confidential Material, dated June 17, 2020, which, among other things, provides for the filing of

documents under seal, it is further ORDERED:

1, The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &

Instructions; (ii) the Court’s “Sealed Records Filing Instructions,”

available at

https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual

Practices.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: June 17, 2020
White Plains, NY

SO ORDERED:

\unf

 

 

Vincent L. Briccetti
United States District Judge
